DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 10/12/2021 is acknowledged.

Claims 1-17 are pending.

Claims 12-14 and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.

Claims 1-11, 15, and 17 are examined.

It is noted that the restriction requirement indicated claims 14 and 17 to be included in Group I. It is readily apparent that they should have been in Group II. Also, the restriction . 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (WO2020172559).
Zhao et al have taught SEQ ID NOS:147 and 148. The specific modification patterns of the claimed compounds have not been specifically disclosed by Zhao et al but they fall within the teachings of Zhao et al. SEQ ID NO:147 is a 20mer that comprises all of the instant SEQ ID NO:1809. SEQ ID NO:147 is a 20mer that comprises all of the instant SEQ ID NO:1812. These 
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.

Claims 1, 2, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO2019217708).
Freier et al have taught SEQ ID NOS:2565 and 2564. The specific modification patterns of the claimed compounds have not been specifically disclosed by Freier et al but they fall within the teachings of Zhao et al. SEQ ID NO:2565 is a 20mer that overlaps with the bases 1-17 of the instant SEQ ID NO:1856. SEQ ID NO:2564 is a 20mer that overlaps with bases 1-16 of the 
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Allowable Subject Matter

Claims 3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635